Citation Nr: 1330403	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for a respiratory condition, claimed as emphysema, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the right knee.  
8.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the hands.  

9.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the back.

10.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the neck.  

11.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

12.  Entitlement to an increase rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Alton Clarke, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from May 1966 to May 1969.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following April 2009, December 2009, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was scheduled for but later withdrew, in March 2010, his request for a Board videoconference hearing.  Also, the Veteran had filed claims for service connection for diabetes mellitus, type II, as well as for peripheral neuropathy of the bilateral lower extremities.  The RO issued the Veteran a duty to assist notice letter in June 2012.  In a July 2012 statement, the Veteran notified the RO that he no longer wished to pursue his claims as to these issues.  

The Board liberally construes the Veteran's claim for service connection for emphysema as encompassing all respiratory disorders for which he may be diagnosed.  The Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his respiratory problems.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, treatment records also reflect reference to chronic obstructive pulmonary disease (COPD).  Therefore, the Board has recharacterized the issue on appeal, as noted on the title page.  

In addition, the Veteran has submitted a number of written statements in support of his claims on appeal.  In these statements, the Veteran has reference various other medical conditions (ALS or amyotrophic lateral sclerosis, malaria, rheumatoid arthritis, loss of use of creative organ, etc.) but has not clearly articulated his intentions with respect to filing claims for the conditions.  Likewise, in a March 2013 statement, the Veteran made reference to the negligence of a "VA heart doctor."  The Board is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  In this sense, the Board is not obligated to conduct an exercise in prognostication.  Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009).  Furthermore, referring a claim(s) that the Veteran had no intention of raising places an undue burden on the RO.  Therefore, if the Veteran wishes to file a claim or claims for any of the above noted conditions, or for any other condition(s) for which he feels service connection is warranted, he should clearly do so with the RO.  

Furthermore, the Veteran filed a claim for service connection for prostate cancer in October 2008.  In an April 2009 rating decision the RO, inter alia, denied his claim.  In his July 2009 notice of disagreement (NOD), the Veteran stated the following, 

This is an [NOD] with your decision . . . . regarding the denial of service[-]connected compensation for hearing loss, tinnitus[,] and residuals of prostate resection secondary to herbicide exposure.  

The evidence of record reflects the Veteran's report of undergoing a TURP (transurethral resection of the prostate) in 1995 or 1996 at the Tulsa (Oklahoma) Regional Medical Center.  It appears from his above noted NOD that the Veteran is seeking service connection for residuals of a TURP.  The Board finds that the Veteran's claims for service connection for prostate cancer and for residuals of a TURP are separate and distinct claims.  See e.g. Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that a diagnosis of sensorineural hearing loss was factually distinct from a diagnosis of conductive hearing loss, such that it created a new claim).  The issue of service connection for residuals of a transurethral resection of the prostate (TURP), to include as secondary to herbicide exposure, has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The issues on appeal (other than the issue of service connection for a skin condition, to include as due to herbicide exposure) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran perfected an appeal to his claim for service connection for a skin condition, to include as secondary to herbicide exposure.  

2.  In a statement from the Veteran receiving by the RO in July 2010, and prior to the promulgation of a decision in this appeal, the Veteran indicated that he no longer wished to pursue the appeal of the claim for service connection for a skin condition, to include as secondary to herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the claim of service connection for a skin condition, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal of his claim for service connection for a skin condition, to include as secondary to herbicide exposure, per a July 2010 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim and it is dismissed.  




ORDER

The appeal of the claim of service connection for a skin condition, to include as secondary to herbicide exposure, is dismissed.


REMAND

The Board's review of the claims folders reflects that the Veteran's VA treatment for his disabilities has been reported as occurring at the VA Medical Center (VAMC) in Little Rock, Arkansas and the VAMC in Kansas City, Missouri.  

In a July 2009 VA Form 21-4142 (Authorization And Consent to Release Information to the Department Of Veterans Affairs), the Veteran identified having received medical treatment for his disabilities at the Little Rock VAMC from 1995 to 2008.  In a written statement later that same month, July 2009, the Veteran requested that the RO obtain medical records from the Little Rock VAMC and from the Kansas City VAMC.  In a statement received by the RO in March 2013 (later forwarded to the Board and received in May 2013), the Veteran stated, "There is no mention of all my earlier evidence records from 2003 to 2008 . . . from Little Rock[,] Arkansas beginning in 2003."  

Of record are Little Rock VAMC treatment records dated from October 2003 to December 2003.  These records were obtained in December 2003.  The Veteran has reported that he moved from Arkansas to Missouri in September 2008.  The earliest dated VA medical record associated with the Veteran's treatment at the Kansas City VAMC appears to be an October 2008 VA outpatient treatment record.  Thus, the evidence of record reflects a lack of VA treatment between December 2003 and October 2008.  The RO's rating decisions, to include statements of the case (SOC) and supplemental statements of the case (SSOC), do not reference VA treatment records between December 2003 and October 2008.  

The Veteran has received a great deal of medical treatment for his disabilities since 2003 through private medical providers, as is documented in the claims folders.  The Board is aware that in a January 2009 statement, the Veteran reported that, "My medical doctor for the last 10+ years who has most of, if not all my relevant medical information to substantiate this claim . . ."  Thus, while it appears that the Veteran's medical treatment from 2003 to 2008 has been through private medical providers, nonetheless, the Veteran has reported VA medical treatment at the Little Rock VAMC during this period.  If VA treatment records for the period claimed do not exist, the Board is unable to point to any RO finding or other official documentation reflecting the nonexistence or unavailability of such VA treatment records.  

The Board also notes that the RO has referenced VA treatment records from the Kansas City VAMC dated from June 2011 to August 2012.  In a September 2012 deferred rating decision, the RO commented that the records were located in the Veteran's Virtual VA electronic file.  A review of the Veteran's Virtual VA electronic file does not reflect the identified treatment records.  In particular, the Virtual VA electronic file shows that the last document/record stored was undertaken in August 2011.  

Therefore, in light of the above discussion, the RO should clarify with the Veteran his dates of medical treatment at the Little Rock VAMC (other than that documented from October to December 2003).  Following clarification by the Veteran, the RO should obtain any available records, to include any archived records.  VA treatment records are deemed "inactive" three years after the last episode of care, at which time they are retired to the selected records storage facility for 72 years.  (See VHA Records Control Schedule 10-1 at XLIII-3.)  Therefore, if warranted, any response from the Little Rock VAMC should also include a comment concerning a search of any retired records or that no retired records exist.  

Additionally, the RO should obtain and associate with the claims folders all available treatment records from the Kansas City VAMC since March 2010.  These records should include the previously discussed VA records dated from June 2011 to August 2012.  

Furthermore, in October 2012, the Veteran revoked his power of attorney in favor of a service organization and granted a new POA with a private attorney.  The most recent SSOC regarding the Veteran's claim for an initial rating in excess of 10 percent for coronary artery disease, dated in March 2013, was issued to the service organization that previously represented the Veteran.  Therefore, the RO should send a copy of the March 2013 SSOC to the Veteran's current attorney representative.  

Accordingly, the claims are REMANDED for the following action:

1.  Send the March 2013 SSOC, pertaining to the Veteran's claim for an initial rating in excess of 10 percent for coronary artery disease, to the Veteran's current attorney representative.  

2.  Obtain and associate with the claims folders all available treatment records from the Kansas City VAMC since March 2010.  

3.  Clarify with the Veteran the dates of his treatment at the Little Rock VAMC.  If warranted, obtain and associate with the claims folders any available VA treatment records from the Little Rock VAMC, to include retired/archived records, if appropriate.  

If records from the Little Rock VAMC are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  If warranted, any response from the Little Rock VAMC should also include a comment concerning a search of any retired records or that no retired records exist.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


